DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is a response to an application filed on 11/25/2019, in which claims 1-19 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the limitations that involve a computer-readable medium are directed to subject matter that covers both statutory and non-statutory embodiments under the broadest reasonable interpretation in light of the specification and in view of one skilled in the art. Particularly, as disclosed in Para [0044, 217-218], the medium includes transitory and non-transitory medium such as radio frequency spectrum or signal/carrier wave over communication network. Thus, the medium under the broadest reasonable interpretation encompasses electrical, magnetic, or optical signal of transitory nature. Therefore, the limitations of the medium include non-statutory subject matter that is neither a process, nor 
See MPEP 2106(I).
Non-limiting examples of claims that are not directed to one of the statutory categories:
i. transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se), In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, (Fed. Cir. 2007). 
iv. a computer program per se, Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lou (US Pub. 20120082235 A1) in view of Nguyen (US Pub. 20110249726 A1).

Regarding claim 1, Lou discloses a method of coding coefficients associated with a block of video data during a video coding process, the method comprising (Lou; Fig. 1, 5, Para. [0035-37]. A system/method for coding coefficients of a block is used.): 
selecting a most probable predefined scanning order from a set of possible predefined scanning orders based on a size of the block, wherein the set of possible predefined scanning orders comprises horizontal scanning order, vertical scanning order, and diagonal scanning order (Lou; Fig. 2A-E, 5, Para. [0039, 43]. A most likely/probable scanning pattern from a predefined scanning pattern set is determined in accordance with a block/TU size, wherein a predefined scanning pattern set include at least horizontal, vertical, and diagonal.); 
coding information indicative of whether a scanning order associated with the block is the most probable predefined scanning order (Lou; Fig. 2A-E, 5, Para. [0039, 43, 85]. Information of adaptively determined scan pattern from context model selection is determined and coded, indicating whether the most likely/probable scan pattern is at least a scan pattern associated with a block, e.g. diagonal scan pattern.); 
if the scanning order associated with the block is the most probable predefined scanning order, coding the block using the most probable predefined scanning order (Lou; Fig. 2A-E, 5, Para. [0039, 43, 85]. If the most likely/probable scan pattern is a scan pattern associated with a block, e.g. diagonal scan pattern, a block is coded using the most likely/probable scan pattern.); 
if the scanning order associated with the block is not the most probable predefined scanning order, coding the block using a different scanning order from the set of possible predefined scanning orders that is different than the most probable predefined scanning order (Lou; Fig. 2A-E, 5, Para. [0039, 43, 85]. Given that if the most likely/probable scan pattern is a scan pattern associated with a block, e.g. diagonal scan pattern, a block is coded using the most likely/probable scan pattern, the contingent limitation is satisfied. See eMPEP 2111.04, II. Contingent Limitations.); and 
coding information that indicates a position of a last significant coefficient in the block of video data according to the scanning order associated with the block (Lou; Para. [0043, 52]. Information of a significance map, indicating position of coefficients including a last coefficient, is coded in accordance/following a scanning pattern.).
While Lou discloses selecting a most probable predefined scanning order from a set of possible predefined scanning orders based on a size of the block, wherein the set of possible predefined scanning orders comprises horizontal scanning order, vertical scanning order, and diagonal scanning order (Lou; See remarks above.),
it does not specifically disclose selecting a most probable predefined scanning order based on a prediction mode associated with the block, wherein the prediction mode is one of inter-prediction modes and intra-prediction modes.
selecting a most probable predefined scanning order based on a prediction mode associated with the block, wherein the prediction mode is one of inter-prediction modes and intra-prediction modes (Nguyen; Para. [0013, 16]. A scanning pattern is determined based on a prediction mode including at least of inter-prediction and intra-prediction.).
Therefore, it would have been obvious to a person with ordinary skill in the pertinent art at the time of the invention to modify the video coding system of Lou to adapt a scanning order/pattern determination approach, by incorporating Nguyen’s teaching wherein a prediction mode and block size are used to determine a scanning pattern, for the motivation to allow more accurately order transform coefficients (Nguyen; Abstract.).

Regarding claim 2, modified Lou teaches coding the information indicative of whether the scanning order associated with the block is the most probable predefined scanning order comprises performing a context adaptive entropy coding process that includes applying a context model based on at least one context, wherein the at least one context includes one of the most probable predefined scanning order, the prediction mode associated with the block, or the size associated with the block (Lou; Para. [0012], Para. [0038], Ln. 31-41. At least a pre-defined scanning pattern is used for determining a context model.).

Regarding claim 3, modified Lou teaches coding the block using the different scanning order comprises coding an additional indication of the scanning order associated with the block (Lou; Fig. 2A-E, 5, Para. [0039, 43, 85]. Given that if the most likely/probable scan pattern is a scan pattern associated with a block, e.g. diagonal scan pattern, a block is coded using the most likely/probable scan pattern, the contingent limitation is satisfied. See eMPEP 2111.04, II. Contingent Limitations.).

Regarding claim 4, modified Lou teaches coding the additional indication of the scanning order associated with the block comprises performing a context adaptive entropy coding process that includes applying a context model based on at least one context, wherein the at least one context includes one of the most probable predefined scanning order, the prediction mode associated with the block, or the size associated with the block (Lou; Fig. 2A-E, 5, Para. [0039, 43, 85]. Given that if the most likely/probable scan pattern is a scan pattern associated with a block, e.g. diagonal scan pattern, a block is coded using the most likely/probable scan pattern, the contingent limitation is satisfied. See eMPEP 2111.04, II. Contingent Limitations.).

Regarding claim 5, modified Lou teaches coding information that identifies positions of non-zero coefficients within the block (Lou; Para. [0006, 42-43, 52]. Information of a significance map, indicating position of coefficients including non-zero coefficients, is coded in accordance/following a scanning pattern.).

Regarding claim 6, modified Lou teaches coding the block comprises one of encoding the block or decoding the block (Lou; Para. [0033, 55]. Coding video blocks includes at least one of encoding or decoding.).

Claim 7-11 and 13 are directed to an apparatus for coding coefficients associated with a block of video data during a video coding processing, the apparatus comprising a memory configured to store the block of video data ; and a video coder (Lou; Para. [0055, 61, 87]. A coding system, including memory for video blocks and video encoder/decoder, is used to code video data.) configured to perform a sequence of processing steps corresponding to the same as claimed in claims 1-6, and are non-patentable over the prior art for the same reason as previously indicated.

Regarding claim 12, modified Lou teaches the apparatus comprises at least one of: an integrated circuit; a microprocessor; or a wireless communication device that includes the video coder (Lou; Para. [0055, 61, 87]. A coding system includes at least one of circuit, microprocessor, or wireless communication device including a video coder.).

Claim 14-19 are directed to A computer-readable medium comprising instructions that, when executed, cause a processor to code coefficients associated with a block of video data during a video (Lou; Para. [0055, 61, 87-88]. A computer readable medium includes instructions for a processor for coding coefficients.), wherein the instructions cause the processor to perform a sequence of processing steps corresponding to the same as claimed in claims 1-6, and are non-patentable over the prior art for the same reason as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He (US 20050036549 A1) teaches selection of scanning mode for scanning transform coefficients.
Kim (US Pub 20110158315 A1) teaches selecting initial scanning order based on block size and prediction mode.
 Srinivasan (EP 1679903 A3) teaches adaptively re-arranging a coefficient scan order based on statistics of the video data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ALBERT KIR/             Primary Examiner, Art Unit 2485